Case 2:18-cv-03340-SJF-SIL Document 15 Filed 10/02/18 Page 1 of 1 PageID #: 30



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
__________________________________________

NICHOLAS GIORDANO,                                     Civil Action No. 2:18-cv-03340
on Behalf of Himself and All Others
Similarly Situated,
                     Plaintiff,

       v.
                                                       STIPULATION EXTENDING
P&B CAPITAL GROUP LLC, and                                 TIME TO ANSWER
CROWN ASSET MANAGEMENT, LLC,
                  Defendants.
__________________________________________

      IT IS HEREBY STIPULATED that the time for defendants to appear and to answer or to
make any motion with respect to the summons and complaint is extended to October 31, 2018.

Dated: October 2, 2018

                                                   /s/
Christopher E. Lestak, Esq.                     Mitchell L. Pashkin, Esq.
Attorney for Defendants                         Attorney for Plaintiff
69 Delaware Ave, Ste 1102                       775 Park Ave, Ste 255
Buffalo, New York 14202                         Huntington, New York 11743
lestaklaw@gmail.com                             mpash@verizon.net
716-863-9730                                    631-335-1107




                                            1
